Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted February 23, 2022, wherein claim 1 is amended and claims 4 and 5 are canceled, and Applicant’s supplemental communication submitted March 7, 2022 wherein claims 7 and 10 are amended and claim 2 is canceled.  This application is a national stage application of PCT/US18/38946, filed June 22, 2018, which claims benefit of provisional application 62/523349, filed June 22, 2017.
Claims 1, 6, 7, 10-14, 16, 18, 22, 24, 26, and 28 are pending in this application.
Claims 1, 6, 7, 10-14, 16, 18, 22, 24, 26, and 28 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted February 23, 2022, with respect to the rejection of claims 1, 2, 7, and 26 under 35 USC 102(a)(1) for being anticipated by Schram et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require at least three 18O atoms in the molecule.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted February 23, 2022, with respect to the rejection of claims 1 and 2 under 35 USC 102(a)(1) for being anticipated by Hatano et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require at least three 18O atoms in the molecule.  Therefore the rejection is withdrawn.

18O atoms in the molecule.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted February 23, 2022, with respect to the rejection of claim 6 under 35 USC 103 for being obvious over Schram et al. in view of Steinhauser et al. in view of Heck et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require at least three 18O atoms in the molecule.  Therefore the rejection is withdrawn.

Currently claims 1, 6, 7, 10-14, 16, 18, 22, 24, 26, and 28 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted February 23, 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
Independent claim 1 is directed to a deoxypyrimidine nucleoside of structure (I)-(IV) including an oxygen-18 at position 2, 4, 3’, or 5’, and additionally including at least two more oxygen-18 nuclei.  While structures (I)-(IV) each picture only one 18O in the structure, the widely used convention in the art is that in the absence of a specific label assigning a specific mass to a particular atom in an organic chemical structure, each atom could be any isotope of the named element.  So, in structures (I)-(IV) one skilled in the art would recognize that, in view of a proviso stating that at least three of the oxygen atoms are 18O, two of the additional positions labeled “O” must be 18O.  Dependent claims  1 and 7 further define the structure of this compound.  Dependent claims 26 and 28 claim pharmaceutical compositions and kits comprising these compounds.

Independent claim 10 and its dependent claims 11-14, 16, 18, and 24, as well as claim 22, are directed to methods comprising administering 18O-labeled deoxypurine nucleosides to a subject suffering form cancer and performing proton beam therapy on the subject.  While the compounds used in this method are known, for example by Schram et al. or Hatano et al. as discussed in the previous action, the prior art does not disclose a method of proton beam therapy wherein these compounds are used as described in the claimed method.  The reference Cho et al. (“Feasibility of hydrogel fiducial markers for in vivo proton range verification using PET” Physics in Medicine & Biology vol. 61 (2016) pp 2162-2176, Included with PTO-892) discloses using implantable hydrogel materials enriched in 18O as markers for visualizing the irradiated area in proton beam therapy.  However, the oxygen atoms used in these markers were from water molecules, not nucleosides, and they were delivered by injection.  One of ordinary skill in the art would not have seen this disclosure as a reason to attempt to incorporate 18O into a subject’s DNA for this purpose.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.